DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Fig. 4a: Specifications p. 11 references a sy[n] in Fig. 4a but instead there is sg[n].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  


Specification
The disclosure is objected to because of the following informalities: 
p. 5 lines 13- 15: The statement “using a shaft displacement sensor configured to provide a shaft displacement sensor to detect shaft displacement” seems to have the sensor acting upon itself; it should probably be something like “using a shaft displacement sensor configured to detect shaft displacement”.  
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing circuitry (5) is configured to determine the noise floor based on the median of an amplitude spectrum of the signal defined by the residual vector” in claim 12.
“the processing circuitry is configured to estimate the residual vector frequencies and the amplitudes by maximising the likelihood of a sinusoidal model of the residual vector in the frequency ranges containing the corresponding bearing fault frequency.” in claim 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claim 9 rejected under 35 U.S.C. 101 because:
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer program per se without any structural recitations is not directed to any one of the statutory categories of (process, machine, manufacture, or composition of matter). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 1-4, 7-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10598568 B1 (Morey).  

Regarding claim 1, Morey teaches a method of detecting a bearing fault of a rolling element bearing mounted around a shaft (Fig. 1 plurality of bearings B1 B2 B3 B4 B5 B6 B7 B8 B9 B10 B11, Fig. 1 shafts/gears S1 S2 S3 S4 S5 S6 S7), using a shaft displacement sensor

Regarding claim 2, Morey teaches the method as claimed in claim 1, further comprising the step of: c) determining a bearing fault indicator for each bearing fault frequency by comparing the corresponding estimated amplitude to a noise floor of a signal defined by the residual vector (column 27 lines 46-53: the minimum spectral peak height means that there is a comparison of the corresponding estimated amplitude to the noise floor (i.e. a threshold), Table 1 shows residuals which are thresholds which must be exceeded for the system to determine the existence of an abnormal signal), wherein step d) involves determining whether a bearing fault is present based on the magnitude of at least one bearing fault indicator (column 8 lines 36-40: metric values (i.e. amplitudes) are compared to thresholds indicating the behavior of the system (i.e. presence of bearing faults)).  

Regarding claim 3, Morey teaches the method as claimed in claim 2, wherein step c) involves determining the noise floor based on the median of an amplitude spectrum of the signal defined by the residual vector (column 18 line 61-column 19 line 5: system centers spectrum with respect to a median and noise is measured with respect to this median).  

Regarding claim 4, Morey teaches the method as claimed in claim 2, wherein the comparison in step c) involves dividing the respective estimated amplitude with the noise floor (column 8 lines 14-19: amplitudes of interest are divided by the rms value of the synchronous time average which is the noise floor in the signal).  

Regarding claim 7, Morey teaches the method as claimed in claim 1, wherein step d) involves maximising the likelihood of a sinusoidal model of the residual vector in the frequency ranges containing the corresponding bearing fault frequency to estimate the residual vector frequencies and the amplitudes (column 7-8: lines 63-3: the residual frequencies are modeled as those which remain when a model of the system is used to determine expected components of the signal which are then removed from the total signal resulting in the residual vector frequencies).  

Regarding claim 8, Morey teaches the method as claimed in claim 1, wherein the bearing fault types are at least two of the group of outer race fault, inner race fault, ball or roller fault, and gage fault (column 31 lines 16-19: there are inner and outer race faults).  

Regarding claim 9, Morey teaches a computer program comprising computer code (Fig. 1 Personal Computer 40,  column 9: lines 57-61: “computer implemented program”) which when executed by processing circuitry of a bearing fault detector causes the bearing fault detector to perform a method including the steps of: a) subtracting a modelled shaft displacement reference signal from the shaft displacement signal to obtain a residual vector (column 7-8: lines 63-3: the residual frequencies are modeled as those which remain when a model of the system is used to determine expected components of the signal which are then removed from the total signal resulting in the residual vector frequencies), b) estimating for at least one bearing fault type a respective bearing fault frequency, and estimating, for each bearing fault type, an amplitude of the residual vector in a frequency range containing a bearing fault frequency of the associated bearing fault type (column 8 lines 31-35: faults are recognized by frequencies so fault types have respective fault frequencies), Serial No. Pending Preliminary Amendment Page 5 c) determining a bearing fault indicator for each bearing fault frequency by comparing the corresponding estimated amplitude to a noise floor of a signal defined by the residual vector (column 27 lines 46-53: the minimum spectral peak height means that there is a comparison of the corresponding estimated amplitude to the noise floor (i.e. a threshold), Table 1 shows residuals which are thresholds which must be exceeded for the system to determine the existence of an abnormal signal), and d) determining whether a bearing fault is present based on the at least one estimated amplitude (column 8 lines 36-40: metric values (i.e. amplitudes) are compared to thresholds indicating the behavior of the system (i.e. presence of bearing faults)).  

Regarding claim 10, Morey teaches a bearing fault detector for detecting a bearing fault of a rolling element bearing mounted around a shaft (Fig. 1 plurality of bearings B1 B2 B3 B4 B5 B6 B7 B8 B9 B10 B11, Fig. 1 shafts/gears S1 S2 S3 S4 S5 S6 S7), using a shaft displacement sensor configured to provide a shaft displacement sensor to detect shaft displacement (Fig. 1 displacement sensors 18a 18b 18c), the bearing fault detector comprising: a storage medium  including computer code, and processing circuitry, wherein when the processing circuitry executes the computer code (Fig. 1 Personal Computer 40,  column 9: lines 57-61: “computer implemented program”), the bearing fault detector is configured to: subtract a modelled shaft displacement reference signal from the shaft displacement signal to obtain a residual vector (column 7-8: lines 63-3: the residual frequencies are modeled as those which remain when a model of the system is used to determine expected components of the signal which are then removed from the total signal resulting in the residual vector frequencies), estimate for at least one bearing fault type a respective bearing fault frequency  and estimating, for each bearing fault type, an amplitude of the residual vector in a frequency range containing a bearing fault frequency of the associated bearing fault type (column 8 lines 31-35: faults are recognized by frequencies so fault types have respective fault frequencies), and determine whether a bearing fault is present based on the at least one estimated amplitude (column 8 lines 36-40: metric values (i.e. amplitudes) are compared to thresholds indicating the behavior of the system (i.e. presence of bearing faults)).  

Regarding claim 11, teaches the bearing fault detector as claimed in claim 10, wherein the processing circuitry is configured to determine a bearing fault indicator for each bearing fault frequency by comparing the corresponding estimated amplitude to a noise floor of a signal defined by the residual vector (column 27 lines 46-53: the minimum spectral peak height means that there is a comparison of the corresponding estimated amplitude to the noise floor (i.e. a threshold), Table 1 shows residuals which are thresholds which must be exceeded for the system to determine the existence of an abnormal signal), and to determine whether a bearing fault is present based on the magnitude of at least one bearing fault indicator (column 8 lines 36-40: metric values (i.e. amplitudes) are compared to thresholds indicating the behavior of the system (i.e. presence of bearing faults)).  

Regarding claim 12, Morey teaches the bearing fault detector as claimed in claim 11, wherein the processing circuitry is configured to determine the noise floor based on the median of an amplitude spectrum of the signal defined by the residual vector (column 18 line 61-column 19 line 5: system centers spectrum with respect to a median and noise is measured with respect to this median). 

Regarding claim 13, Morey teaches the bearing fault detector as claimed in claim 11, wherein the processing circuitry is configured to determine the bearing fault indicators (column 8 lines 36-40: comparisons to threshold values are bearing fault indicators) by dividing the respective estimated amplitude with the noise floor (column 8 lines 14-19: amplitudes of interest are divided by the rms value of the synchronous time average which is the noise floor in the signal).  

Regarding claim 15, Morey teaches the bearing fault detector as claimed in claim 10, wherein the modelled shaft displacement reference signal is modelled by a Fourier series including shaft rotation speed harmonics (column 13 lines 56-51: using a Fast Fourier Transform: column 14 lines 1-5: speeds of components are calculated).  

Regarding claim 16, Morey teaches the bearing fault detector as claimed in claim 10, wherein the processing circuitry is configured to estimate the residual vector frequencies and the amplitudes by maximising the likelihood of a sinusoidal model of the residual vector in the frequency ranges containing the corresponding bearing fault frequency (column 7-8: lines 63-3: the residual frequencies are modeled as those which remain when a model of the system is used to determine expected components of the signal which are then removed from the total signal resulting in the residual vector frequencies).  

Regarding claim 17, Morey teaches a system comprising: an electrical machine including a rotatable shaft (Fig. 1 shafts/gears S1 S2 S3 S4 S5 S6 S7), a shaft displacement sensor configured to be arranged around the shaft (Fig. 1 displacement sensors 18a 18b 18c), andSerial No. PendingPreliminary Amendment Page 7a bearing fault detector configured to receive a shaft displacement signal from the shaft displacement sensor (column 10 lines 1-2: Fig. 1 shows a bearing fault detector), the bearing fault detector having: a storage medium including computer code, and processing circuitry (Fig. 1 Personal Computer 40,  column 9: lines 57-61: “computer implemented program”), wherein when the processing circuitry executes the computer code, the bearing fault detector is configured to: subtract a modelled shaft displacement reference signal from the shaft displacement signal to obtain a residual vector (column 7-8: lines 63-3: the residual frequencies are modeled as those which remain when a model of the system is used to determine expected components of the signal which are then removed from the total signal resulting in the residual vector frequencies), estimate for at least one bearing fault type a respective bearing fault frequency and estimating, for each bearing fault type, an amplitude of the residual vector in a frequency range containing a bearing fault frequency of the associated bearing fault type (column 8 lines 31-35: faults are recognized by frequencies so fault types have respective fault frequencies), and determine whether a bearing fault is present based on the at least one estimated amplitude (column 8 lines 36-40: metric values (i.e. amplitudes) are compared to thresholds indicating the behavior of the system (i.e. presence of bearing faults)).  

Regarding claim 18, Morey teaches the method as claimed in claim 3, wherein the comparison in step c) involves dividing the respective estimated amplitude with the noise floor (column 8 lines 14-19: amplitudes of interest are divided by the rms value of the synchronous time average which is the noise floor in the signal).  

Regarding claim 19, Morey teaches the bearing fault detector as claimed in claim 12, wherein the processing circuitry is configured to determine the bearing fault indicators (column 8 lines 36-40: comparisons to threshold values are bearing fault indicators) by dividing the respective estimated amplitude with the noise floor (column 8 lines 14-19: amplitudes of interest are divided by the rms value of the synchronous time average which is the noise floor in the signal).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10598568 B1 (Morey) in view of US 5511422 A (Hernandez).  

Regarding claim 6, Morey teaches the method as claimed in claim 1.  
Morey does not teach wherein the modelled shaft displacement reference signal is modelled by a Fourier series including shaft rotation speed harmonics.  
Hernandez teaches wherein the modelled shaft displacement reference signal is modelled by a Fourier series including shaft rotation speed harmonics (column 2 line 51- column 3 line 2: a reference signal is constructed out of Fourier series components).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Morey with the teachings of Hernandez.  One would have added to the bearing fault detector of Morey the reference signal composed of Fourier series terms of Hernandez.  The motivation would have been to remove components from the bearing fault detection system which would be expected to be present during normal expected behavior of the system.  Subtracting these components would enable the system to see faults due to particular bearings without falsely warning of faults during normal behavior.  


Claim(s) 5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10598568 B1 (Morey) in view of KR 100758152 B1 (Choi).  

Regarding claim 5, Morey teaches the method as claimed in claim 2.  
Morey does not teach wherein step d) involves using at least one bearing fault indicator in a sequential probability ratio method or a cumulative sum method to determine whether a bearing fault is present.  
Choi teaches wherein step d) involves using at least one bearing fault indicator in a sequential probability ratio method (p. 6 2nd full paragraph last 7 lines: uses probability ratio on successive states) or a cumulative sum method to determine whether a bearing fault is present.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Morey with the teachings of Choi.  One would have added to the bearing fault detector of Morey the comparison of successive probability states of Choi.  The motivation would have been to enable the system to detect if there were a sudden change in the state of the system which would be unlikely to occur without a bearing fault.  

Regarding claim 14, Morey teaches the bearing fault detector as claimed in claim 11.  
Morey does not teach wherein the processing circuitry is configured to determine whether a bearing fault is present using at least one bearing fault indicator in a sequential probability ratio method or a cumulative sum method.  
Choi teaches wherein the processing circuitry is configured to determine whether a bearing fault is present using at least one bearing fault indicator in a sequential probability ratio method (p. 6 2nd full paragraph last 7 lines: uses probability ratio on successive states) or a cumulative sum method.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Morey with the teachings of Choi.  One would have added to the bearing fault detector of Morey the comparison of successive probability states of Choi.  The motivation would have been to enable the system to detect if there were a sudden change in the state of the system which would be unlikely to occur without a bearing fault.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6526831 B2 (Ben-Romdhane) fits a model to the spectrum analysis to determine characteristics of the rotating machine component(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868